Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 490, 491 and 502 are under consideration in this application.
            Claims 492-501 and 503-514 are held withdrawn from consideration as being drawn to nonelected subject matter CFR 1.142(b).
              Newly added claims 550-554 have been renumbered as claims 510-514. 37 CFR 1.126.
Election/Restrictions
Applicant’s election without traverse of Group I and compound no. 1230 and in example 3 in the reply filed on October 28, 2020 is acknowledged. 
The restriction requirement is deemed sound and proper and is hereby made final.
The application has been examined to the extent readable on the elected compound and expanded to include a genus of the piperidine compounds of formula (I-1) wherein n1 and n2 are each one, A11 is CR13R15, Cy1A is (optionally substituted) C6-10aryl, R11, R13, R15, R16, RCy1A represent non-heterocyclic groups, R12 and R14 are hydrogen or alkyl as set forth in claim 1, exclusively.  All additional heteroaryl, and heterocycloalkyl rings including substituents are drawn to non-elected subject matter.
                             Improper Markush Grouping Rejection
Claims 490, 491 and 502 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  
The compounds do not even belong to a recognized class of compounds because every variable varies having substituents with complex meanings and seemingly endless permutations and combinations in the formulas (I-1), (IIA), (IIB), (III) and (IV).  The recited compounds present multiple variable cores in the compounds of formulas (I-1), (IIA), (IIB), (III) and (IV)and thus the Markush Group(s) of alternate compounds described by the various general formulas in claims 490, 491 and 502 render the claims clearly improper since they do not share any single structural similarity.  Moreover, the variables Cy1A, RCy1A, etc., encompass any and all unknown 4-10-membered heterocycloalkyl and 5-10-membered heteroaryl rings having any number or combination of heteroatoms. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a plurality of classes of mono-, di-, etc., heterocycles or heteroaryl rings, etc., which may be identified as follows i.e.,  pyridines, thiophenes, pyrazoles, oxazoles, isoxazoles, thiazoles, isothiazoles, 1,2,4-thiadiazoles, 1,3,5-thiadiazoles, pyrimidines, 1,2,4-oxadiazoles, 1,3,5-oxadiazoles, pyridazines, pyrazines, piperazines, pyrroles, imidazoles, pyrazoles, 1,2,4-triazines, dioxanes, dioxolanes, oxathianes, oxathiepanes, 1,2,4-triazoles, 1,2,3-triazoles, tetrazoles, pyrroles,  1,2,3,4-oxatriazoles, 1,2,3,4-thiatriazoles, 1,2,4,5-tetrazines, indolizines, morpholines, thiomorpholines, piperidines, pyrrolidines, azetidines, piperazines, etc. Further, numerous fused-ring compounds are encompassed within this scope.
The variable rings and the optional substituent groups have definitions such that the species alternately described by the generic formula belong to many different art-recognized 
The Markush formulas of dependent claim 491, vary the scope of the compounds with respect to several of the optional features of claim 1 but do not limit the compounds, for example to any particular subgenus with significant structural features in common.
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 490, 491 and 502 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zadio-Dobrowolska et al. (Chem. Eur. J. 2016, 22,16684-16689).
Zadio-Dobrowolska et al. specifically recite the claimed compound wherein Cy1A is phenyl, R11 and R12 are hydrogen and R14 is methyl.  Note compound (1j) on page 16688 therein.
Hence, the claimed compound is deemed to be anticipated therefrom.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 490, 491 and 502 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadio-Dobrowolska et al.
As dicuseed supra, Zadio-Dobrowolska et al. recites the claimed compound wherein Cy1A is ohenyl, R11 and R12 are hydrogen and R14 is methyl. The claimed compound wherein R14 is 
*The following situations apply to above rejection:
Alkyl analogs or compounds:
Compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  As was stated in In re Grose, 201 USPQ 57, 63, “The known structural relationship between adjacent homologues, for example, supplies a chemical theory upon which a prima facie case of obviousness of a compound may rest.” The homologue is expected to be made by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing homologues.  Of course, these presumptions are rebuttable by the showing of unexpected effects, but initially, the homologues are obvious even in the absence of a specific teaching to add or remove methyl groups.  See In re Wood, 199 USPQ 137; In re Hoke, 195 USPQ 148; In re Lohr, 137 USPQ 548; In re Magerlein, 202 USPQ 473; In re Wiechert, 152 USPQ 247; Ex parte Henkel, 130 USPQ 474; In re Jones, 74 USPQ 152, 154; In re Herr, 134 USPQ 176; Ex parte Dibella, 157 USPQ 59; In re Zickendraht, 138 USPQ 22;  Ex Parte Fischer, 96 USPQ 345; In re Fauque, 121 USPQ 425; In re Druey, 138 USPQ 39; In re Bowers and Orr, 149 USPQ 570; Redox Technologies Inc. v. Pourreau, 73 USPQ2d 1435, 1451; In re Henze, 85 USPQ 261; In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030 (“As homologs are presumptively obvious over known compounds…..”). In all of these cases, the close structural similarity between two compounds differing by one or two methyl groups was itself sufficient show obviousness. As was stated directly in THE GENERAL TIRE & RUBBER COMPANY v. JEFFERSON In re Jones, 21 USPQ2d 1942, which states at 1943 “Particular types or categories of structural similarity without more, have, in past cases, given rise to prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”.  Similar is In re Schechter and LaForge, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.”  Note also In re Deuel 34 USPQ2d 1210, 1214 which states, “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would  ordinarily contemplate making them to try to obtain compounds with improved  properties.” See also MPEP 2144.09, second paragraph.
  Hence, the claimed compounds are deemed to be an optional variants of the compounds recited by the prior art reference.
               It is believed that one having ordinary skill in the art before the effective filing date of the claimed invention would have found the claimed compounds prima facie obvious, since they are disclosed in the prior art references.   In absence of unexpected results, there is nothing unobvious in choosing the claimed compounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
February 17, 2021